DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-7, 31-51 are pending wherein claims 1, 31, 38, and 45 are in independent form. 
3.	Claims 1-4, 31-34, 38-41, 45-48 have been amended. 
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 31, 38, and 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-7, 31-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 1 recites, “the control information indicates whether the wireless repeater is to transmit uplink communications to the first base station, or uplink communication to the second base station”. Claim 1 further recites a first network entity and a second network entity connected directly with a wireless repeater. It is not clear whether the first network entity and second network entity refer to the first base station and second base station. Are the first base station and the second base station different network elements than the first network entity and the second network entity?
		Claim 1 recites to receive “an indication of control information for the wireless repeater to communicate with the one or more UEs”. Therefore, the claimed “indication of control information for the wireless repeater to communicate with the one or more UEs” suggests downlink communication from the wireless repeater to the one or more UE and/or uplink communication from the one or more UEs to the wireless repeater. Claim further recites, “wherein the control information indicates whether the wireless repeater is to transmit uplink communications to the first base station, or uplink communication to the second base station, or downlink communications to the one or more UEs, or any combination thereof”. According to this limitation, control information indicates uplink communications to the first base station, or uplink communication to the second base station and the uplink communications to the first base station/second base station are not the communication between the wireless repeater and the one or more UEs as indicated by the control information (“an indication of control information for the wireless repeater to communicate with the one or more UEs”). Therefore, the indication of control information does not clearly define the indicated communication (whether the indication is for the communication between the repeater and the UE (“an indication of control information for the wireless repeater to communicate with the one or more UEs”) or the communication between the base station and the repeater (the control information indicates whether the wireless repeater is to transmit uplink communications to the first base station, or uplink communication to the second base station, or downlink communications to the one or more UEs, or any combination thereof”)).
		Claim 1 recites the limitations "the first base station" and “the second base station” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
		Claims 2-7 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1. 
		Claim 31 recites limitation similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claims 32-37 depend upon claim 31 and thereby, are rejected for the reasons discussed above with respect to claim 31. 
		Claim 38 recites limitation similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claims 39-44 depend upon claim 38 and thereby, are rejected for the reasons discussed above with respect to claim 38.
		Claim 45 recites limitation similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claims 46-51 depend upon claim 45 and thereby, are rejected for the reasons discussed above with respect to claim 45.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-2, 7, 31-32, 37-39, 44-46, 51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Novlan et al (US 20190349079 A1, hereinafter referred to as Novlan).
		Re claim 1, Novlan teaches a method for wireless communication at a first network entity (IAB node 1, IAB parent, Fig. 1, Fig. 4-8), comprising:
	(i) identifying a second network entity (IAB mobile termination component 110 of IAB node 2, Fig. 1; IAB MT(UE) of the IAB node shown in Fig. 4-8) that is connected to one or more user equipment (UEs) (UE 108, 208, Fig. 1-3) via a direct communication link (control plane interface (IAB-C) linking IAB MT and IAB DU, Fig. 1) with a wireless repeater (IAB distributed unit component 112 of IAB node 2, Fig. 1; IAB DU of the IAB node shown in Fig. 4-8) (Fig. 1, Fig. 4-8, Par 0030-0034, Par 0037, Par 0040-0041, Par 0044-0046);
	(ii) receiving, from the second network entity (IAB MT(UE) of the IAB node shown in Fig. 4-8), an indication of control information (DFSC 658, Fig. 6; DFSC 871, Fig. 8) for the wireless repeater (IAB DU of the IAB node shown In Fig. 4-8) to communicate with the one or more UEs (DL TX to UEs in slot t+2, Fig. 6; UL reception (UL Rx) from UE in slot t+2, Fig. 8), wherein the control information indicates whether the wireless repeater (IAB DU of the IAB node shown In Fig. 4-8) is to transmit uplink communications to the first base station, or uplink communication to the second base station (UL reception at IAB node 2 in slot t+2, Fig. 8), or downlink communications to the one or more UEs (DL transmission (DL Tx) to UEs in slot t+2, Fig. 6) or any combination thereof (Fig. 1, Fig. 4-8, Par 0037-0038, Par 0040-0041, Par 0044-0046, Par 0048-0058, Par 0061-0062 ---Fig. 4 shows the semi-static frame structure where IAB DU uses slot t+2 for UL Rx and DL Tx. After DFSC message 658 for more DL resources (Fig. 6), IAB parent node allocates full slot t+2 (DFSC 660, Fig. 6) for DL Tx by IAB DU. Similarly, Fig. 7 shows the semi-static frame structure where IAB DU uses slot t+2 for DL Tx and UL Rx. After DFSC message 871 for more UL resources (Fig. 8), IAB parent node allocates full slot t+2 (DFSC 873, Fig. 8) for UL Rx by IAB DU); and
	(iii) transmitting, to the wireless repeater (IAB DU of the IAB node shown In Fig. 4-8), the control information (DFSC 660, 873 from the IAB parent allocating requested resources to IAB DU, Fig. 6, Fig. 8) based at least in part on the received indication (DFSC 658, Fig. 6; DFSC 871, Fig. 8) (Fig. 1, Fig. 4-8, Par 0040-0041, Par 0044-0046, Par 0048-0058, Par 0061-0062).
		Claim 31 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 38 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 45 recites a non-transitory computer-readable medium storing code to perform the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 32, 39, 46, Novlan teaches to receive the indication of the control information (DFSC message from the IAB node to IAB Parent, Fig. 4-8) over a backhaul link between the first network entity and the second network entity (wireless backhaul link between IAB parent (IAB node 1) and IAB node 2, Fig. 1-3) (Par 0030-0035, Par 0037, Par 0040-0041, Par 0044-0046).
		Re claims 7, 37, 44, 51, Novlan teaches that the control information (DFSC message from the IAB parent to IAB node) is transmitted over a physical downlink control channel (Fig. 6, Fig. 8, Par 0058-0060).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3-4, 33-34, 40-41, 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan as applied to claims 1, 31, 38, and 45 above and further in view of Park et al (US 20210298000 A1, hereinafter referred to as Park).
		Re claims 3, 33, 40, 47, Novlan does not explicitly disclose to determine second control information for the wireless repeater to communicate with one or more UEs connected to the first network entity via the wireless repeater; determine a communications schedule for the wireless repeater based at least in part on the control information and the second control information; and transmit, to the wireless repeater, the second control information based at least in part on the communications schedule.
		Park teaches to determine second control information (deactivating resources of a child node and subsequently, activating resources of another child node), for the wireless repeater (Child access node/child IAB node) to communicate with one or more UEs connected to the first network entity via the wireless repeater (UE connected to child access node, Fig. 33, UE1, UE2, Fig. 39); determine a communications schedule (determining when to transmit resource deactivation of a child node and resource activation of another child node) for the wireless repeater based at least in part on the control information (activation of flexible resources for the child node) and the second control information (deactivating resources of a child node and subsequently, activating resources of another child node); and transmit, to the wireless repeater(Child access node/child IAB node), the second control information (deactivating resources of a child node and subsequently, activating resources of another child node) based at least in part on the communications schedule (schedule to transmit resource deactivation message to a child node and subsequently, resource activation message to another child node) (Fig. 33-41, Par 0416-0420, Par 0423-0427, Par 0435-0445, Par 0450-0451, Par 0462-0464).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Novlan by including the steps to determine second control information for the wireless repeater to communicate with one or more UEs connected to the first network entity via the wireless repeater; determine a communications schedule for the wireless repeater based at least in part on the control information and the second control information; and transmit, to the wireless repeater, the second control information based at least in part on the communications schedule, as taught by Park for the purpose of performing “scheduling coordination, resource allocation, and route selection across IAB-nodes/IAB-donors and multiple backhaul hops” to dynamically coordinate resource usage for different links, as taught by Park (Par 0405).
		Re claims 4, 34, 41, 48, Novlan does not explicitly disclose that the control information further comprises an indication of at least one directional beam for communicating with the one or more UEs, the first network entity, the second network entity, or any combination thereof.
		Park teaches that the control information comprises an indication of at least one directional beam for communicating with the one or more UEs (activating a first beam of the first cell, a second beam of the second cell), the first network entity, the second network entity, or any combination thereof (Fig. 36-37, Fig. 39, Par 0435-0442).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Novlan by including the step that the control information further comprises an indication of at least one directional beam for communicating with the one or more UEs, the first network entity, the second network entity, or any combination thereof, as taught by Park for the purpose of performing “scheduling coordination, resource allocation, and route selection across IAB-nodes/IAB-donors and multiple backhaul hops” to dynamically coordinate resource usage for different links, as taught by Park (Par 0405).
11.	Claims 5-6, 35-36, 42-43, 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan as applied to claims 1, 31, 38, 45 above and further in view of Futaki (US 20190182000 A1, hereinafter referred to as Futaki).
		Re claims 5, 35, 42, 49, Novlan teaches that the control information (DFSC) is transmitted to the wireless repeater (IAB node) over a physical downlink control channel (PDCCH) (Par 0058-0060).
		Novlan does not explicitly disclose to transmit the control information in a portion of a bandwidth used to transmit one or more synchronization signal blocks.
		Futaki teaches to transmit the control information (PDCCH) in a portion of a bandwidth used to transmit one or more synchronization signal blocks (PDCCH and SSB transmitted in the same BWP such as BWP#1, Fig. 13B-C) (Fig. 13B-C, Par 0121-0122, Par 0162-0163).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Novlan by including the step to transmit the control information in a portion of a bandwidth used to transmit one or more synchronization signal blocks, as taught by Futaki for the purpose of efficiently performing RLM measurement and CSI measurement when a carrier bandwidth is divided into multiple bandwidth parts (BWPs), as taught by Futaki (Par 0043, Par 0049).
		Novlan discloses to transmit the control information to the wireless repeater over a physical downlink control channel (PDCCH). Futaki discloses to transmit the control information in a portion of a bandwidth used to transmit one or more synchronization signal blocks. Therefore, Novlan in view of Futaki discloses to transmit the control information in a portion of a bandwidth used to transmit one or more synchronization signal blocks to the wireless repeater.
		Re claims 6, 36, 43, 50, Novlan teaches that the control information (DFSC) is transmitted to the wireless repeater (IAB node) over a physical downlink control channel (PDCCH) (Par 0058-0060).
		Novlan does not explicitly disclose to transmit the control information in a first bandwidth that is different from a second bandwidth used to transmit one or more synchronization signal block.
		Futaki teaches to transmit the control information in a first bandwidth (BWP #2, 3 transmitting PDCCH) that is different from a second bandwidth (BWP # 1) used to transmit one or more synchronization signal block (SSB is transmitted in BWP #1 and no SSB is transmitted in BWP#2-3, Fig. 13C) (Fig. 13B-C, Par 0121-0122, Par 0162-0163).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Novlan by including the step to transmit the control information in a first bandwidth that is different from a second bandwidth used to transmit one or more synchronization signal block, as taught by Futaki for the purpose of efficiently performing RLM measurement and CSI measurement when a carrier bandwidth is divided into multiple bandwidth parts (BWPs), as taught by Futaki (Par 0043, Par 0049).
		Novlan discloses to transmit the control information to the wireless repeater over a physical downlink control channel (PDCCH). Futaki discloses to transmit the control information in a first bandwidth that is different from a second bandwidth used to transmit one or more synchronization signal block. Therefore, Novlan in view of Futaki discloses to transmit the control information in a first bandwidth that is different from a second bandwidth used to transmit one or more synchronization signal blocks to the wireless repeater.

Relevant prior art
		Tsuda (US 20210345218 A1) discloses that a donor base station communicates with a terminal apparatus through a plurality of relay base stations based on the service requirement (Fig. 9B, Fig. 15A-B). 


Conclusion

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473